DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office Action addresses U.S. Application No. 17/564057 (the “057 Application” or “instant application”).   Based upon a review of the instant application, the actual filing date of the instant application is December 28, 2021. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a reissue application US Patent No. 10,635,723 (“’723 Patent”), which was filed on July 20, 2011, as US Application 13/186908 (“the ‘908 Application”), entitled “SEARCH ENGINES AND SYSTEMS WITH HANDHELD DOCUMENT CAPTURE DEVICES.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘723 patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘723 patent. Also based upon the Examiner's independent review of the ‘723 patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.

II. CLAIM STATUS
The ‘723 Patent issued with claims 1-32 (“Patented Claims”). The preliminary amendment filed with this reissue application cancels claims 1-32 and adds claims 33-52.  As of the date of this Office Action, the status of the claims is:
a. Claims 33-52 (“Pending Claims”).
b. Claims 33-52 are treated on the merits below (“Examined Claims”)

III. PRELIMINARY AMENDMENTS OF 12/28/2021
The amendment to the specification and claims filed on 12/28/2021 have been entered and considered. 

IV. PRIORITY CLAIMS
 	Based upon a review of the instant application and ‘723 patent, the Examiner finds that current application is a reissue of 13/186908, filed July 20, 2011, which is a divisional of US Application 11/098014, filed April 1, 2005, which is a continuation-in-part of US Application 11/004637, filed December 3,2004.  The parent applications claim priority to numerous provisional applications, filed between April 1, 2004 and February 28, 2005.      
Based upon a review of the ‘723 Patent itself, the Examiner finds that Applicant is not claiming foreign priority under 35 USC § 119(a). 
 Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions of 35 USC 102, and 112 apply.

V. REISSUE DECLARATION
	The reissue declaration filed 3/31/2022 is approved. 






VI. SPECIFICATION OBJECTIONS
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term document processing device, from claims 41 and 51, does not appear in the specification.  

The specification is also objected to because it does not contain the proper notice for multiple reissue applications.  37 CFR 1.177(a).  When more than one reissue if filed on a patent, the specification should state, for example:
”Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.” See MPEP 1451.
Applicant should revise the specification. 


VII. 112 REJECTIONS
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 39 and 48 are rejected in that when read together with the independent claims, these claims require displaying a code that specifies the session ID.  However, in column 45, where the session ID is discussed, the actual session ID is displayed and captured, not a code specifying the ID.  Clarification is required.  

VII. 251 REJECTIONS
Claims 39 and 48 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: see discussion above in the written description rejection.  

VIII. ART REJECTIONS
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 33-38, 40-48, and 50-52 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Antilla et al US PG PUB 2005/0139680. 
 
As to claim 33, Antilla has a first device, 100, which displays a barcode 140 on display 130 (see step 430 in paragraph [0043]).   At a minimum, the code 140 encodes the terminal address of the first device, i.e. identification information (see paragraph [0028]). As such, Antilla teaches the first step of the method of claim 33.   Antilla further teaches a second device 200 that has an image capturing device 230, which is used to capture the barcode (see step 440 in paragraph [0044]).  In step 450, Antilla teaches decoding the barcode that has been captured, which includes determining address of the first device, i.e. the identification information is specified (see paragraphs [0036] ad [0045]).  Once the address of the first device is determined, the second device initiates communication with the first device depending on the address of the first device, i.e. performs an action for association by linking the two devices for communication (see step 460 and paragraphs [0037] and [0046]).    Hence, Antilla anticipates claim 33.  
As to claims 34 and 35, performing the action is initiating a short-range wireless communications link (see paragraphs [0029] and [0039], for example)
As to claim 36, once the communication link is established, the first device of Antilla transfers a data element to the second device (see paragraphs [0037] and [0046] for example.  
As to claim 37, the data sent from device 100 to device 200 can be a file, i.e. a document (see paragraph [0028]).  
As to claim 38, performing the action includes using authentication information, such as a password or other security information (see paragraph [0030].  
As to claim 40, the authentication information includes device specific information, such as a password specific to the first device.
As to claim 41, the first device is a computer, which is a document processing device (see paragraph [0027]).  
As to claim 42, the first device is a Kiosk (see paragraph [0027]).  
Ad to claim 43, in Antilla, there is a computing device 100 that has a display 130 to display a barcode 140, and a data processor, i.e. a controller 110, which performs a connection an action for association with another device, i.e. device 200.  The action for association is the establishing of a communications link, as discussed above.  The Examiner notes that the details of the second device are not part of this claim, as the claim only requires a computing device with a controller configured to perform the action for association.  The fact that the other device captures the code is not limiting to this claim.
Claims 44 and 45 are rejected in that performing the action is initiating a short-range wireless communications link (see paragraphs [0029] and [0039], for example)
Claim 46 is rejected in that since there is a wireless communication link between the two devices, device 100 must have a receiver.     
Claim 47 is rejected in that the controller can deliver any type of data to the other device, to include document contents.  The Examiner again notes that the claim does not require delivering a document contents, only that the controller is configured to do so.  Furthermore, the data element includes a document (see paragraph [0028]).  
As to claim 48, performing the action includes using authentication information, such as a password or other security information (see paragraph [0030].  
As to claim 50, the authentication information includes device specific information, such as a password specific to the first device.
As to claim 51, the computing device is a computer, which is a document processing device or a Kiosk (see paragraph [0027]).  
Claim 52 is rejected for the reasons given above.  

Claims 39 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antilla in view of McElhannon US PG PUB 2005/0137916.

As to both claims 39 and 49, the identification information of Antilla is not a session ID.  However, in Antilla, the code is disclosed to include information relevant to the transfer of data between the devices (see paragraph [0029]).  Antilla further discloses that the first device may be a kiosk that communicates with a cell phone, for example.  McElhannon discloses in paragraph [0029], that when using a kiosk, the device assigns a session ID to each session (see paragraph [0029]).  As such, it would have been obvious to modify Antilla to include the session ID in the coded information, as it is merely the use of a known identifier in such settings. 

IX. PRIOR ART
JP 2003169187 shows a digital camera that connects with a mobile device by scanning a barcode displayed on the mobile device.  

GB 2365263 shows a similar system to the present invention where a mobile device scans a bar code on another device to connect the two devices.  



X. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     


CONFEREES:                                                                                                                                                                                       /JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992